Case 1:17-cr-00684-ER Document 213 Filed 04/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

LAMONT EVANS, EMANUEL RICHARDSON, Case No. l:l7-cr-OO684-ER-5

a/k/a “Book,” ANTHONY BLAND, a/k/a “Tony,”
CHRISTIAN DAWKINS, and MERL CODE,

Defendants.

 

ORDER 0N DEFENDANT, EMANUEL “BOOK” RICHARDSON’S FIRST MOTION
TO LEAVE THE JURISDICTION

CONSIDERING THE DEFENDANT’S MOTION, it is hereby ORDERED that Defendant

Emanuel “Book” Richardson, be permitted to leave the US District of Arizona and travel to the

Federal District ofNevada on April 17, 2019 and returning to Arizona on April 21, 2019.

This\_d:/`Aday of gin { ,2019.

New York, New York

%/

l

JUDGE RAMOS

 

